STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0901
VERSUS

DANIELLE BORDELON-WILLIAMS OCTOBER 11, 2022
In Re: Danielle Bordelon-Williams, applying for supervisory

writs, 22nd Judicial District Court, Parish of
Washington, No. 21-CR5-146929.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. When a defendant files a preliminary plea,
the running of the prescriptive period shall be suspended until
the ruling of the court thereon, but in no case shall the State
have less than one year after the ruling to commence the trial.
La. Code Crim. P. art. 580(A). Accordingly, the one-year
prescriptive period was suspended by relator’s October 28, 2021
motion for discovery until, at the earliest, October 28, 2022,
and the district court did not err in denying relator’s June 15,
2022 motion to quash.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASN

DEPUTY CLERK OF COURT
FOR THE COURT